United States Court of Appeals
                        For the First Circuit



No. 15-9003

           IN RE MONTREAL, MAINE & ATLANTIC RAILWAY, LTD.,

                               Debtor.

                        _____________________

                  WHEELING & LAKE ERIE RAILWAY CO.,

                              Appellant,

                                  v.

            ROBERT J. KEACH, Chapter 11 Trustee, ET AL.,

                              Appellees.



              APPEAL FROM THE BANKRUPTCY APPELLATE PANEL
                         FOR THE FIRST CIRCUIT



                                Before

                      Torruella, Selya and Dyk,*
                           Circuit Judges.



     George J. Marcus, with whom David C. Johnson, Andrew C.
Helman, and Marcus, Clegg & Mistretta, P.A. were on brief, for the
appellant.
     Robert J. Keach, with whom Bernstein Shur Sawyer & Nelson was
on brief, for appellee.



     *   Of the Federal Circuit, sitting by designation.
August 19, 2015
             SELYA, Circuit Judge.       This bankruptcy appeal presents

an issue of first impression at the federal appellate level: does

Article 9 of the Uniform Commercial Code (UCC), as enacted in

Maine, govern the taking and perfection of a security interest in

a    right   to   payment   arising   under    an   insurance   policy?      The

bankruptcy        court   answered    this    question   in     the   negative;

determined that Maine common law controlled; and held that the

affected creditor, appellant Wheeling & Lake Erie Railway Company

(Wheeling), had failed properly to perfect its security interest

in payments due to the debtor under an insurance policy.                  See In

re Montreal Me. & Atl. Ry. Ltd. (MMA I), No. 13-10670, 2014 WL
1491301, at *2 (Bankr. D. Me. Apr. 15, 2014).                   Based on this

determination, the court awarded the proceeds from a settlement

arising out of a disputed claim under the policy to the debtor,

free and clear of Wheeling's asserted interest.                 See id.      The

bankruptcy appellate panel (BAP) affirmed, see Wheeling & Lake

Erie Ry. Co. v. Keach (In re Montreal, Me. & Atl. Ry., Ltd.) (MMA

II), 521 B.R. 703, 715 (B.A.P. 1st Cir. 2014), and so do we.

I.     BACKGROUND

             We briefly rehearse the facts and travel of the case.

In June of 2009, Wheeling extended to the debtor, Montreal, Maine

and Atlantic Railway, Ltd. (MMA), a $6,000,000 line of credit.                To

secure its obligations under the line of credit, MMA executed and




                                        - 3 -
delivered to Wheeling a security agreement (the Agreement).1   The

Agreement purposed to grant Wheeling a security interest in:

          A. All Accounts and other rights to payment
          (including Payment Intangibles), whether or
          not earned by performance, including but not
          limited to, payment for property or services
          sold, leased, rented, licensed, or assigned.
          This includes any rights and interests
          (including all liens) that [MMA] may have by
          law or agreement against any account debtor or
          obligor of [MMA].

          B. All Inventory[.]

          C. All additions, accessions, substitutions,
          replacements, products to or for, and all cash
          or non-cash proceeds of any of the foregoing,
          including insurance proceeds.

It further provided that all rights thereunder were to be governed

by Maine law, except where Maine's iteration of the UCC directed

application of the law of the state in which MMA was located

(Delaware).

          Wheeling sought to perfect its security interest by

filing a UCC-1 financing statement with the Delaware Department of

State.   It took no other action to perfect an interest in any

insurance policies that MMA might hold or come to hold.




     1 Several of MMA's affiliates were parties to the line of
credit, the Agreement, and a series of related transactions. For
ease in exposition, we refer to MMA and its affiliates,
collectively, as MMA. We similarly omit any discussion of parallel
Canadian   insolvency   proceedings   involving   MMA's   Canadian
subsidiary.


                                 - 4 -
            In April of 2013, Travelers Property Casualty Company of

America (Travelers) issued a commercial property insurance policy

(the Policy) to MMA.      The Policy granted MMA $7,500,000 of total

coverage and contained a section purporting to cover business

interruption.    Within a matter of months, a calamitous incident of

historic proportions brought the Policy into play.

            On July 6, an MMA freight train that included 72 tanker

cars filled with oil derailed in Lac-Mégantic, Québec.                   The

derailment sparked massive explosions, which destroyed part of

Lac-Mégantic and killed 47 people.        In the wake of this disaster,

MMA filed a claim under the Policy for, inter alia, lost business

income.     Travelers denied the claim, asserting that it had not

insured against business interruption.

            In early August, MMA filed a voluntary petition for

protection under Chapter 11 of the Bankruptcy Code.          See 11 U.S.C.

§ 301.     Shortly thereafter, Robert J. Keach (the trustee) was

appointed to serve as Chapter 11 trustee for MMA's railroad

reorganization proceeding.       See id. § 1163.      Travelers moved for

relief from the automatic stay, see id. § 362, so that it could

seek   a   declaration   that   the   Policy   did   not   afford   business

interruption coverage.     The bankruptcy court denied this motion.

            Wheeling — which by then was owed the entire $6,000,000

under the line of credit — soon instituted an adversary proceeding

against MMA, Travelers, and the trustee in which it sought a


                                      - 5 -
declaration regarding the nature, extent, validity, and priority

of its asserted security interest in any payments due under the

Policy.      Without     objection,   the    bankruptcy     court   stayed   the

adversary     proceeding.       Meanwhile,    MMA   and    the   trustee   began

negotiations with Travelers.          Those negotiations culminated in a

settlement that, in relevant part, required Travelers to pay

$3,800,000 to MMA in satisfaction of all claims under the Policy.

             When the trustee moved for bankruptcy court approval of

the settlement, Wheeling objected.                Wheeling argued that the

Agreement granted it a first-priority security interest in the

proposed settlement.        The gist of Wheeling's position was that it

held a perfected security interest in all payment rights belonging

to    MMA   and   that   the   proposed   settlement      payment   constituted

proceeds of MMA's right to payment under the Policy, which —

although contingent — arose at the time the Policy was issued.

             Initially, the bankruptcy court temporized: it granted

the approval motion but ordered the funds held in escrow pending

a determination of the rights of the parties and the priorities of

their competing claims.          The bankruptcy court later ruled that

Wheeling's asserted security interest was unenforceable because

Article 9 of the UCC does not apply to an interest in a claim under

a policy of insurance and Wheeling had failed to perfect its

interest under Maine common law.            See MMA I, 2014 WL 1491301, at

*2.    Building on this foundation, the court concluded that MMA was


                                          - 6 -
entitled to the settlement proceeds free and clear of Wheeling's

asserted interest.       See id.   Wheeling appealed to the BAP, which

affirmed.      See MMA II, 521 B.R. at 715.       This timely second-tier

appeal ensued.

II.   ANALYSIS

              Appeals in bankruptcy cases are filtered through a two-

tiered system of intermediate appellate review.            A disappointed

litigant normally must take a first-tier appeal to either the

district court or the BAP. See 28 U.S.C. § 158(a)-(b); Brandt v.

Repco Printers & Lithographics, Inc. (In re Healthco Int'l, Inc.),

132 F.3d 104, 107 (1st Cir. 1997).          Whichever route the litigant

chooses, further recourse is to the courts of appeals. See 28

U.S.C. § 158(d)(1); City Sanit., LLC v. Allied Waste Servs. of

Mass., LLC (In re Am. Cartage, Inc.), 656 F.3d 82, 87 (1st Cir.

2011).   We accord no special deference to determinations made by

the first-tier appellate tribunal but, rather, train the lens of

our inquiry directly on the bankruptcy court's decision.                See

Gannett v. Carp (In re Carp), 340 F.3d 15, 21 (1st Cir. 2003).

Within this framework, we assay the bankruptcy court's findings of

fact for clear error and its conclusions of law de novo.            See Am.

Cartage, 656 F.3d at 87.

                    A.     Applicability of Article 9.

              In bankruptcy proceedings, state law generally supplies

the   rules    governing   the   validity   and   perfection   of   security


                                      - 7 -
interests.      See Indian Motocycle Assocs. III Ltd. P'ship v. Mass.

Hous. Fin. Agency, 66 F.3d 1246, 1252 (1st Cir. 1995).                 Here, the

Agreement directs us to Maine as the source of the relevant state

law.     In Maine, secured transactions are largely governed by a

state-specific adaptation of Article 9 of the UCC.                See Me. Rev.

Stat. tit. 11, §§ 9-1101 to 9-1709.

             Wheeling posits that Article 9, as enacted in Maine,

applies to the creation of security interests in rights to payment

arising under insurance policies.            It further posits that because

Article 9 governs the taking and perfection of security interests

in such payment rights, the bankruptcy court erred by looking to

the    common   law   to    evaluate   the   enforceability   of    Wheeling's

asserted interest.

             As relevant here, Article 9 applies to transactions

"regardless of [] form, that create[] a security interest in

personal property or fixtures by contract."             Id. § 9-1109(1)(a).

But Article 9 expressly excludes certain transactions from its

scope.    The validity of security interests created through such

transactions is determined by reference either to other statutes

or to the common law.         See Am. Bank & Trust Co. v. Jardine Ins.

Servs. Tex., Inc. (In re Barton Indus., Inc.), 104 F.3d 1241, 1246-

47 (10th Cir. 1997).

             One   subset    of   transactions   that   Article    9    excludes

encompasses the "transfer of an interest in or an assignment of a


                                        - 8 -
claim under a policy of insurance."                Me. Rev. Stat. tit. 11, § 9-

1109(4)(h).      Thus,     the    question      becomes     whether   Article   9's

insurance     exclusion     covers       payment       rights    under    insurance

policies.    We turn to that question.

            The insurance exclusion is broadly worded.                      It was

inserted    in   Article   9     to    ensure      that   financing   arrangements

involving the use of insurance policies as collateral would remain

matters of state insurance law.               See 7 Thomas M. Quinn, Quinn's

Uniform Commercial Code Commentary & Law Digest § 9-104[A][9] (rev.

2d ed. 2011); see also Thico Plan, Inc. v. Maplewood Poultry Co.

(In re Maplewood Poultry Co.), 2 B.R. 550, 554 (Bankr. D. Me. 1980)

(Cyr, J.) (noting that insurance transactions were excluded at

insurance industry's request).            This is borne out by the official

commentary to Article 9, which originally explained that all

transactions     involving       the   use    of     "[r]ights   under"   insurance

policies as collateral were excluded because such transactions

"are often quite special, do not fit easily under a general

commercial statute and are adequately covered by existing law."

Me. Rev. Stat. tit. 11, § 9-104 cmt. 7 (repealed 2001).2




     2 We say "originally" because the Maine legislature enacted
an overhauled version of Article 9 (known as Revised Article 9)
some 15 years ago. Those revisions, widely enacted by other states
as well, were accompanied by their own commentary.        But the
revisions leave the insurance exclusion intact, and the newer
commentary does not contradict the language alluded to above.


                                             - 9 -
             By its terms, the exclusion applies to the use of an

insurance policy as original collateral or to any assignment of a

claim under an insurance policy.           See Am. Bank, FSB v. Cornerstone

Cmty. Bank, 733 F.3d 609, 614 (6th Cir. 2013); PPG Indus., Inc. v.

Hartford Fire Ins. Co., 531 F.2d 58, 60 (2d Cir. 1976).                  And the

exclusion is generally understood to sweep more expansively in

line with the official commentary's reference to the use of

"rights" under an insurance policy as collateral.               Consistent with

this broader articulation of applicability, courts regularly have

read the exclusion to remove from the reach of Article 9 any

transaction involving the transfer of rights under an insurance

policy.

             One example will suffice.             Many cases construing the

exclusion have done so in the context of determining whether the

exclusion applies to the creation of security interests in refunded

insurance premiums under premium financing agreements.                    Courts

typically    have   concluded      that   the   right     to   reimbursement    of

unearned    premiums   is   an     interest     arising    under   a   policy   of

insurance and, thus, lies within the exclusion and outside the

scope of Article 9.       See, e.g., In re JII Liquidating, Inc., 344
B.R. 875, 882-84 (Bankr. N.D. Ill. 2006) (citing cases).                   Their

reasoning    emphasizes     that    the    Article    9   insurance    exclusion

applies to the transfer of "interests inseparable from insurance

policies."    Maplewood Poultry, 2 B.R. at 555; see Drabkin v. A.I.


                                          - 10 -
Credit Corp. (In re Auto-Train Corp.), 9 B.R. 159, 164-65 (Bankr.

D.D.C. 1981).

              Viewed against this backdrop, the assignment of a right

to payment under an insurance policy, which is inseparable from

the policy itself, falls squarely within the heartland of the

exclusion. One can scarcely imagine a right more central to an

insurance contract than the policyholder's right to be paid.

Indeed, the very purpose of the exclusion was to place this type

of financing transaction beyond the reach of Article 9.                     See 9A

William D. Hawkland & Frederick H. Miller, Uniform Commercial Code

Series § 9-109:12 [Rev] (2001) (explaining that Article 9 purposely

excludes transactions in which debtor uses right to be paid under

insurance policy as collateral).

              Wheeling    balks    at   this        seemingly     straightforward

application of the insurance exclusion.               It submits that there is

a difference between a "claim" under an insurance policy and a

"right   to    payment"   under    an   insurance       policy,    and    that   the

exclusion applies only to the former.               In its view, the former is

the process by which a policyholder demands payment whereas the

latter is either an "account" or a "payment intangible" (both of

which are forms of collateral falling within the scope of Article

9).

              This   acrobatic    exercise     in    semantics     does   not    get

Wheeling very far.        Although there may be a difference between a


                                        - 11 -
claim and a right to payment, Wheeling's argument hinges on a

tortured reading of the insurance exclusion.             Its argument assumes

that the insurance exclusion applies only to claims under insurance

policies, but that assumption has quite properly been rejected by

a number of courts as contrary to the plain language of the

exclusion.    See Am. Bank, 733 F.3d at 614 (collecting cases).               The

impetus for this chorus of rejection is both compelling and

obvious: by its terms, the insurance exclusion applies broadly to

interests in as well as to claims under an insurance policy.                  See

Me. Rev. Stat. tit. 11, § 9-1109(4)(h).           To cinch the matter, the

original     commentary    makes   it    transparently      clear     that    the

insurance exclusion was meant to cover the use of rights under

insurance    policies     as   collateral.       Thus,    even   if   we     grant

Wheeling's premise that a contingent right to payment (divisible

from any associated claims) came into being when the Policy was

issued, that right to payment is inextricably intertwined with the

Policy itself and plainly beyond the reach of Article 9.3




     3 Article 9 does contain an exception for insurance payments
that constitute proceeds of other collateral. See Me. Rev. Stat.
tit. 11, § 9-1109(4)(h).     But that exception requires that a
creditor have a valid security interest in some other collateral
as to which an insurance payment is "proceeds."     See Miller v.
Norwest Bank Minn., N.A. (In re Inv. & Tax Servs., Inc.), 148 B.R.
571, 574 (Bankr. D. Minn. 1992).      Because Wheeling's asserted
interest in MMA's contingent right to payment under the Policy is
invalid, it does not have a security interest in any collateral as
to which the settlement payment can be considered proceeds. See
id.


                                        - 12 -
            In an apparent effort to create some space between MMA's

right to payment of the settlement funds and the Policy itself

(and thereby escape the grasp of Article 9's insurance exclusion),

Wheeling alternatively suggests that the payment right did not

come into existence until Travelers agreed to pay the settlement

amount to MMA.    But this alternative theory does not sufficiently

disentangle the right to receive payment under the Policy from an

interest in the Policy itself.        Even if it did, the theory would

fail as a matter of bankruptcy law.

            Under the Bankruptcy Code, a security interest that is

properly perfected before the initiation of bankruptcy proceedings

does not extend to property rights acquired by either the debtor

or the bankruptcy estate after the filing of the bankruptcy

petition.     See 11 U.S.C. § 552(a).    Here, Travelers did not agree

to pay MMA in satisfaction of its claims under the Policy until

after MMA instituted bankruptcy proceedings.            Under Wheeling's

alternative    theory,   therefore,    MMA's   right   to   payment   would

constitute post-petition property to which Wheeling's asserted

security interest cannot attach.4




     4 For the sake of completeness, we note that since Wheeling
asserts (for purposes of this argument) that it has an interest in
MMA's right to payment as original collateral, the Bankruptcy
Code's exception for post-petition proceeds would be inapplicable.
See 11 U.S.C. § 552(b).


                                      - 13 -
             Caught between the Scylla of the insurance exclusion and

the   Charybdis       of   section    552(a),      Wheeling   makes     two   further

attempts to convince us that we have overlooked subtle nuances

lurking    in   the    penumbras      of    Article   9.      Neither    attempt    is

persuasive.

             First, Wheeling labors to construct a parallel between

Article 9's insurance exclusion and Article 9's treatment of tort

claims.    But that parallel is more imagined than real.                  Article 9

expressly excludes security interests in "claim[s] arising in

tort," Me. Rev. Stat. tit. 11, § 9-1109(4)(l), but "once a claim

arising in tort has been settled and reduced to a contractual

obligation      to    pay,   the     right    to   payment    becomes    a    payment

intangible and ceases to be a claim arising in tort," id. § 9-1109

cmt. 15.    Unlike a tort claim, however, the right to payment under

an insurance policy is always in the nature of "a contractual

obligation to pay."           And at any rate, the insurance exclusion

applies broadly to interests in and claims under an insurance

policy, whereas the tort exclusion applies solely to claims.                       The

two exclusions are simply not fair congeners.

             Wheeling's second effort is no more rewarding.                         It

insists    that      interpreting     the    insurance     exclusion     to   exclude

payment rights under insurance policies contravenes the intent of

both the drafters of the UCC and the Maine legislature.                       But the




                                             - 14 -
opposite is true: it is Wheeling's position that is at odds with

legislative intent.    We explain briefly.

          Although Revised Article 9 expanded the number and type

of transactions subject to the statute in an endeavor to bring

greater certainty to the law of securitization — the drafters

widened the definition of "account" and added a new category of

collateral called "payment intangibles" — these changes by no means

evinced an intent to bring all payment streams within the scope of

Article 9.   Pertinently for present purposes, the drafters chose

to retain the broadly worded insurance exclusion with minimal

modifications (none of which is helpful to Wheeling).

          Wheeling's suggestion that the revised definition of

"account" includes the right to payment under an insurance policy

is wishful thinking.    Even though an "account" is now defined to

include "a right to payment of a monetary obligation . . . [f]or

a policy of insurance issued or to be issued," id. § 9-1102(2)(c),

that language has nothing to do with the policyholder's right to

payment under an insurance contract.   Rather, the quoted language

refers to an insurer's right to be paid in connection with the

sale of an insurance policy.    Had the drafters intended the term

"account" to include insurance payouts, the definition would have

referred to payment under an insurance policy instead of payment

for the issuance of a policy.   After all, it would be curious for

a policyholder to be paid for the issuance of its policy.


                                  - 15 -
             Our construction of this language is buttressed by the

fact that most of the other items included within the meaning of

"account" correspond to receivables that a commercial debtor is

likely to generate in the course of its business.                See United

States v. Williams, 553 U.S. 285, 294 (2008) (explaining that under

canon of noscitur a sociis words and phrases are "given more

precise content by the neighboring words with which [they are]

associated").       For   example,    the     term   "account"     includes

receivables related to the sale or lease of property, see Me. Rev.

Stat. tit. 11, § 9-1102(2)(a), the provision of services, see id.

§ 9-1102(2)(b), the sale of energy, see id. § 9-1102(2)(e), and

the use of charge cards, see id. § 9-1102(2)(g).

             Any lingering doubt as to whether the definition of

"account" includes a policyholder's right to payment under an

insurance policy is dispelled by Article 9's treatment of "health-

care-insurance receivables."         Article 9 expressly carves such

receivables out of the insurance exclusion, see id. § 9-1109(4)(h),

and explicitly identifies them as a species of "account," see id.

§ 9-1102(2).     To accomplish this singular treatment, a health-

care-insurance receivable is defined as "an interest in or claim

under a policy of insurance that is a right to payment of a monetary

obligation for health-care goods or services provided or to be

provided."    Id. § 9-1102(46).   We think that it is no coincidence

that this definition refers particularly to interests in and claims


                                     - 16 -
under health-care-insurance policies.              Solely as a result of this

added    language,      health-care-insurance         receivables        include   a

"patient's right to payment under [his] health-care insurance

policy." Steven L. Harris & Charles W. Mooney, Jr., How Successful

Was the Revision of UCC Article 9?: Reflections of the Reporters,

74 Chi.-Kent L. Rev. 1357, 1376 (1999).               That right is deemed to

be an "account" despite the fact that "the patient's right to

payment is not of a type that is included . . . in the broader

definition of [account] in Revised Article 9."               Id.     No comparable

language applies to claims for payment under other types of

insurance policies.

              The UCC's singular treatment of health-care-insurance

claims is telling.           If the term "account" already included a

policyholder's right to payment under an insurance policy, there

would have been no reason at all for the drafters of Article 9 to

excise    health-care-insurance          receivables     from      the    insurance

exclusion     and    add    specific    language    designed    to    bring    those

receivables — and only those receivables — within the definition

of "account."        There is a general canon of statutory construction

which    teaches     that   courts     should    construe    statutes     to   avoid

rendering superfluous any words or phrases therein.                      See, e.g.,

Astoria Fed. Sav. & Loan Ass'n v. Solimino, 501 U.S. 104, 112

(1991); Stromberg-Carlson Corp. v. State Tax Assessor, 765 A.2d
566,    569   (Me.    2001).     That    canon     applies   four-square       here:


                                          - 17 -
accepting Wheeling's ambitious definition of "account" would make

totally redundant the language of Revised Article 9 dealing with

health-care-insurance receivables.     There is no justification for

creating such a redundancy by judicial fiat.5

          Wheeling's back-up position is that the right to payment

under an insurance policy constitutes a "payment intangible" and,

as such, eludes the insurance exclusion.      Here, too, Wheeling's

reach exceeds its grasp.

          A   "payment   intangible"   is   defined   as   "a   general

intangible under which the account debtor's principal obligation

is a monetary obligation."   Me. Rev. Stat. tit. 11, § 9-1102(61).

Though Wheeling's thesis might have a patina of plausibility if

one were to view the definition of "payment intangible" in a

vacuum, that patina dissolves under the glare of careful scrutiny.

It is common ground that when general and specific provisions of

a statute conflict, the specific provision controls.        See, e.g.,

HCSC-Laundry v. United States, 450 U.S. 1, 6 (1981) (per curiam);

Ziegler v. Am. Maize-Prods. Co., 658 A.2d 219, 222 (Me. 1995).




     5  We add, moreover, that Wheeling's arguments about
legislative intent are further contradicted by the history of the
Article 9 revision process.    The drafters of Revised Article 9
originally voted to eliminate the insurance exclusion altogether
but, in the end, settled for bringing health-care-insurance
receivables within the ambit of the statute. See Harris & Mooney,
supra, at 1374-76. Adopting Wheeling's self-serving reading of
Revised   Article   9   would   gut   the   insurance  exclusion,
notwithstanding the drafters' decision to leave it mostly intact.


                                 - 18 -
Accordingly, Article 9's general definitional language must bow to

its specific exclusion of rights under a policy of insurance.

             Wheeling's exhortation that we should reach a contrary

result on policy grounds is empty rhetoric.          Its warning that

leaving insurance financing transactions to the vagaries of the

common law will produce uncertainty and render insurance payments

an under-utilized form of collateral is old hat. See, e.g., Andrew

Verstein, Bad Policy for Good Policies: Article 9's Insurance

Exclusion, 17 Conn. Ins. L.J. 287 (2011) (advocating elimination

of insurance exclusion).     The drafters of Revised Article 9 were

well aware of these purported dangers, yet chose to retain the

exclusion.    See id. at 341-43; see also Harris & Mooney, supra, at

1374-75 & n.75.    The appropriate forum in which to challenge that

policy judgment is the Maine legislature, not the federal courts.

             The upshot is that the creation of a security interest

in a right to payment under an insurance policy falls, under

Maine's version of the UCC, squarely within Article 9's insurance

exclusion.    We hold, therefore, that the courts below did not err

in rejecting Wheeling's strained effort to read the insurance

exclusion into oblivion.

                    B. Treatment Under Common Law.

             Having correctly found not only that Article 9 was

inapposite but also that no other Maine statute governs the taking

of security interests in insurance rights, the bankruptcy court


                                  - 19 -
proceeded to conclude that Wheeling had failed to perfect a

security interest under Maine common law.        See MMA I, 2014 WL
1491301, at *2.    The BAP agreed.   See MMA II, 521 B.R. at 714.

Battling on, Wheeling challenges this conclusion.

          Because Maine's highest court has not addressed the

common-law requirements for perfecting a security interest in

insurance rights, our duty is to make an informed prophecy as to

how that court would rule if faced with the issue.    See Bos. Reg'l

Med. Ctr., Inc. v. Reynolds (In re Bos. Reg'l Med. Ctr., Inc.),

410 F.3d 100, 108 (1st Cir. 2005).        In vaticinating the course

that a state court likely would follow, we begin with settled

principles of state law and then consider persuasive authority

from other jurisdictions and the teachings of learned treatises.

See id.; Blinzler v. Marriott Int'l, Inc., 81 F.3d 1148, 1151 (1st

Cir. 1996).   While conducting this inquiry, we pay particular heed

to prior public policy pronouncements emanating from the state's

highest court, see Andrew Robinson Int'l, Inc. v. Hartford Fire

Ins. Co., 547 F.3d 48, 52 (1st Cir. 2008), and assume that the

state tribunal would select a rule that best implements those

policies, see   Bos. Reg'l Med. Ctr., 410 F.3d at 108.

          At common law, a creditor claiming a security interest

through a chattel mortgage was required to perfect its interest by

taking possession of the collateral.      See Prod. Credit Ass'n v.

Kent, 56 A.2d 631, 632 (Me. 1948); Peaks v. Smith, 71 A. 884, 886


                                 - 20 -
(Me. 1908).    The Maine legislature later provided that perfection

could also be accomplished by recording the chattel mortgage with

the appropriate municipal official.           See Prod. Credit Ass'n, 56
A.2d at 632; Peaks, 71 A. at 886.     In instances in which one method

of   perfection    proved   either   impossible    or    impracticable,   a

creditor had to comply with the other in order to achieve priority

status.   See Prod. Credit Ass'n, 56 A.2d at 633.

           The purpose of requiring possession or recordation was

to prevent the creation of secret liens and ensure that bona fide

purchasers as well as creditors were given fair notice of the

encumbrance.      See id. at 632; Peaks, 71 A. at 886.        This purpose

is shared by the Article 9 regime, see Maplewood Poultry, 2 B.R.

at 555, which now governs most secured transactions in Maine.

           Where intangible collateral (such as a payment right

under an insurance policy) is involved, possession is not a

practical method of perfection.       Nor does any party suggest that

Maine has a filing system that allows the recordation of interests

in insurance policies.       Yet the bankruptcy court has concluded

that, in a situation similar to the situation here, a creditor

could still comply with Maine common law even without recording

its interest or taking possession of the insurance policy.          See A-

1 Credit Corp. v. Big Squaw Mt. Corp. (In re Big Squaw Mt. Corp.),

122 B.R. 831, 838-39 (Bankr. D. Me. 1990).              This is a sensible

view of the law — and we believe that Maine's highest court would


                                     - 21 -
not invariably require either possession or recordation as a sine

qua non to the perfection of a security interest in an insurance

policy. In all events, the trustee does not argue to the contrary.

            But this conclusion gets us only part-way home: it leaves

open the question of what Maine law actually requires for the

perfection of such an interest.       This case does not demand a

definitive answer to that question; principles of federalism and

comity   argue   convincingly   for   cabining     a   federal   court's

predictions about how a state's highest court will answer novel

legal questions as narrowly as possible.         See Nolan v. CN8, 656
F.3d 71, 76 (1st Cir. 2011) (citing Moores v. Greenberg, 834 F.2d
1105, 1112 (1st Cir. 1987)).       Following that wise precept, it

suffices to say here that the Maine Supreme Judicial Court would,

in our view, adopt a perfection rule requiring something more than

what Wheeling did.

            Refined to bare essence, Wheeling argues here for a rule

of perfection upon creation (that is, for a rule that the very

creation of a security interest perfects that interest).         Although

automatic perfection paradigms are not unknown, such paradigms are

not the norm.     See James J. White & Robert S. Summers, Uniform

Commercial Code § 23-5 (6th ed. 2010).       Nor is there any sound

reason to think that Maine's highest court would embrace such a

paradigm.   After all, a primary goal of both Article 9 and Maine's

pre-UCC perfection rules is to ensure that other creditors have


                                  - 22 -
notice of the security interest.              An automatic perfection rule

would frustrate that goal by making irrelevant the existence vel

non of publicly available evidence of asserted security interests.

Cf. Big Squaw Mt., 122 B.R. at 837 (suggesting that mere retention

of security agreement was insufficient under Maine law to perfect

security interest in insurance policy).                   Given Maine's well-

established public policy disfavoring secret liens, see, e.g.,

Prod. Credit Ass'n, 56 A.2d at 632-33; Shaw v. Wilshire, 65 Me.
485, 490-92 (1876), we are confident that Maine's highest court

will require some additional step, designed to furnish fair notice

to other creditors, beyond the mere execution of a security

agreement creating an interest in the right to payment under an

insurance policy.

            This gets the grease from the goose.               In this instance,

Wheeling did nothing to perfect its claimed security interest other

than   filing   a     UCC-1    financing    statement     in   Delaware.    That

financing statement described the collateral as "[a]ll of [MMA's]

inventory, accounts and payment intangibles (as those terms are

defined    in   the    Uniform       Commercial     Code)."     Those   forms   of

collateral, as defined in the UCC, do not include rights under an

insurance policy.       See supra Part II.A.          And though the financing

statement mentions insurance as a form of proceeds, it does not

identify insurance rights as a form of original collateral.                     It

follows,   we   think,        that   the   financing    statement    was   wholly


                                           - 23 -
inadequate to give fair notice (or, indeed, any notice at all) to

others    of    Wheeling's   purported   interest    in   the   Policy.6   We

therefore conclude that Wheeling never perfected its security

interest under Maine common law.

III. CONCLUSION

               This case involves collateral that is, by means of a

clearly articulated exclusion set forth in Maine's version of the

UCC, outside the scope of Article 9.                That exclusion plainly

forecloses attempts to create a security interest in "a claim under

a policy of insurance." Wheeling does not assert a direct interest

in the insurance policy issued by Travelers to MMA but, rather,

asserts a right to receive the only useful value of the Policy: a

claim for payment under it.           However, the insurance exclusion

encompasses all rights to payment under insurance policies.                It

follows    that    a   security   interest   in   "accounts"    and   "payment

intangibles" (like that held by Wheeling) does not attach to such

rights.




     6 Apart from filing the financing statement — a step that was
meaningless in terms of providing fair notice to others that
Wheeling was claiming a security interest in a right to payment
under an insurance policy issued to MMA — Wheeling took no other
steps to perfect its asserted security interest even though such
steps were feasible. For example, Wheeling could have informed
Travelers of its interest prior to the accrual of the claim and
taken a direct assignment, or required MMA to name it as a loss
payee under the Policy as a condition for establishing the line of
credit.


                                       - 24 -
            In   the   last   analysis,   the   letter   of   the   insurance

exclusion does not permit the hairsplitting that Wheeling would

have us undertake.      Instead, the exclusion, properly read, makes

it pellucid that the UCC does not furnish the rules for taking or

perfecting security interests in future insurance payouts.             Here,

those rules must be distilled from Maine common law.            And for the

reasons elucidated above, we find that Wheeling's meager efforts

at perfection, which in practical terms gave no notice at all to

other creditors of its purported security interest in the insurance

settlement proceeds at issue here, would be deemed impuissant by

Maine's highest court.

            We need go no further.        We hold that the courts below

did not err in concluding that MMA was entitled to the proposed

settlement payment free and clear of Wheeling's asserted security

interest.



Affirmed.




                                     - 25 -